

Exhibit 10.1





Notice of Grant of
Restricted Stock Units
[Name]

Subject to the terms and conditions of the Amended and Restated 2006 Incentive
Plan and the 2014 Equity Incentive Plan (the “Plans”), the Award Agreement, and
Summary of Performance Objectives attached hereto, you have been granted an
award of Restricted Stock Units (“Awards”), as follows:
Grant Date:
January 13, 2016
Number of Shares:
Your Awards consist of the following:
          Restricted Stock Units (each a “Unit”) 1
          Restricted Stock Units (ROIC) (each a “Unit”) 2
          Restricted Stock Units (EPS) (each a “Unit”) 3
Vesting Schedule:
Your Restricted Stock Units will be subject to vesting on the third anniversary
of the Grant Date
Settlement:
You will have the option to settle your Awards by receiving (a) Shares
underlying your Restricted Stock Units, or (b) cash, depending on whether the
terms and conditions described in the Award Agreement, the Summary of
Performance Objectives, this Notice of Grant, and the Plans are satisfied



This Notice of Grant, Award Agreement and the Summary of Performance Objectives
describe your Awards and the terms and conditions of your Awards. To ensure you
fully understand these terms and conditions, you should:


•
Read the Plans carefully to ensure you understand how the Plan works; and

•
Read this Notice of Grant and the corresponding Award Agreement and Summary of
Performance Objectives carefully to ensure you understand the nature of your
Awards and what you must do to earn it.



You may contact Erica Regan, Total Rewards Manager, by telephone ((330)
668-7205) or email (Erica_Regan@us.aschulman.com) if you have any questions
about your Awards or the Award Agreement.






_________________________
1 Determined by (i) multiplying $[______], the target dollar amount used to
determine your total Awards for fiscal year 2016, by .25, and (ii) dividing the
result in (i) by $29.24, the average reported closing price of a Share during
the 30-day period ending on the last trading day prior to the Grant Date. The
resulting number of Units were rounded to the nearest multiple of 10.
2 Determined by multiplying your number of Restricted Stock Units times 4.
3 Determined by multiplying your number of Restricted Stock Units times 2.






